DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's arguments filed 4-23-20 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 6 have been canceled. Claims 25 and 26 have been added. Claims 1-4, 7-26 are pending. 
Election/Restrictions
Claims 13-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-3-18. 
Claims 1-5, 7-12 remain under consideration. 
Claim Objections
Claim 1 is drawn to An isolated genetically modified human T-cell that comprises:
(i)    a donor sequence comprising an exogenous sequence encoding a chimeric antigen receptor (CAR) flanked by regions of homology to an endogenous programmed death receptor
PDCD1 (PD1) or CTLA-4 gene; 
(ii)    a pair of zinc finger nucleases that cleave the PD1 gene, the pair of zinc finger nucleases comprising the following zinc finger proteins: 12942 and 12946; 12942 and 
comprising a recognition helix region ordered as follows:
12942 comprises FI to F5 as follows: FI: OSGHLSR (SEQ ID NO:34k F2: RSDSLSV
(SEQ ID NO:35k F3: HNDSRKN (SEQ ID NO:36k F4: RSDDLTR (SEQ ID NO:37k and F5:
RSDHLTP (SEQ ID NO:38k
12946    comprises FI to F5 as follows: FI: RSAALSR (SEQ ID NO:39k F2: RSDDLTR
(SEQ ID NO:37k F3: RSDHLTT (SEQ ID NO:40k F4: DRSALSR (SEQ ID NO:6k and F5:
DRSALAR (SEQ ID NO:41k
12947    comprises FI to F5 as follows: FI: RSAALAR (SEQ ID NO:42k F2: RSDDLSK
(SEQ ID NO:3k F3: RNDHRKN (SEQ ID NO:43k F4: DRSALSR (SEQ ID NO:6k and F5:
DRSALAR (SEQ ID NO:41k
12934 comprises FI to F4 as follows: FI: RSDHLSE (SEQ ID NO:44k F2: TSSDRTK
(SEQ ID NO:45k F3: RSDHLSE (SEQ ID NO:44k and F4: PSASRKN (SEQ ID NO:46k
12971 comprises FI to F6 as follows: FI: RSDVLSE(SEQ ID NO:47k F2: RSANLTR
(SEQ ID NO:48k F3: RSDHLSP(SEQ ID NO:49k F4: TSSNRKT (SEQ ID NO:50k F5:
DRSNLSR (SEQ ID NO:9k and F6:RSDALAR (SEQ ID NO:7k
12972 comprises FI to F6 as follows: FI: DDWNLSO (SEQ ID NO:511; F2: RSANLTR
(SEQ ID NO:481; F3: RSDHLSO (SEQ IDNO:491; F4: TSSNRKT (SEQ IDNQ:501; F5:
DRSNLSR (SEQ ID NO:91; and F6: RSD AL AR(SEQ ID NO:71;
25029 comprises FI to F5 as follows: FI: RNAALTR (SEQ ID NO:731; F2: RSDELTR
(SEQ ID NO:571; F3: RHHHLAA (SEQ ID NO:771; F4: TRPVLKR (SEQ ID NO:541; and F5:
DRSALAR (SEQ ID NO:411; or
a pair of TALENs that cleave the PD1 gene, the pair of TALENs comprising the following TAL-effector domain proteins: 101621 and 101618 or 101619; 101622 and 101618, 101619 or 
variable diresidue (RYD) at positions 12 and 13 of the repeat unit, and further wherein the
TALE-effector domain proteins of the TALEN pairs comprise the RVDs as shown in a single
row of Table 5b: or
a pair of zinc finger nucleases that cleave the CTLA-4 gene, the pair of zinc finger nucleases comprising the following zinc finger proteins: 20186 and 20185 or 20190 and 20189^ wherein the zinc finger proteins comprise five zinc finger domains designated FI to F5. each
domain comprising a recognition helix region ordered as follows:
20186 comprises FI to F5 as follows: FI: PSSDLSR (SEQ ID NO:1T F2: RSDNLRE
(SEQ ID NO:21; F3: RSDDLSK (SEQ ID NO:3T F4: PSSDLRR (SEQ ID NO:4T and F5:
LKPHLNE (SEQ ID NO:5T
20185 comprises FI to F5 as follows: FI: DRSALSR (SEQ ID NO:6T F2: RSD ALAR
(SEQ ID NO:71; F3: PSGDRNK (SEQ ID NO:8T F4: DRSNLSR (SEQ ID NO:9T and F5:
RSDDRKT (SEQ ID NO: 10T
20190 comprises FI to F5 as follows: FI: PSGSLTR(SEQ IDNO:11T F2: RSDNLTT
(SEQ ID NO:12T F3: PNATRIK (SEQ ID NO:13T F4: RSD VESA (SEQ ID NO:14T and F5:
DRSNRIK (SEQ ID NO: 154;
20189 comprises FI to F5 as follows: FI: RSANLAR (SEQ ID NO:16T F2: TNONRIT
(SEQ ID NO:17T F3: TSGHLSR (SEQ ID NO:18T F4: RSDSLLR (SEQ ID NO:19T and F5:
RNDDRKK (SEQ ID NO:20T and
iii) the exogenous sequence encoding the CAR integrated into the cleaved PD1 or
CTLA-4 gene. 


The structure of the ZFNs and TALENs in the cell of claim 1 can be written more clearly as: 
---B) i) a pair of zinc finger nucleases (ZFNs) that cleave the PD1 gene, wherein the pair of ZFNs are: 
a) ZFN 12942 which comprises the following zinc finger proteins (ZFPs) in the following order: 
QSGHLSR (SEQ ID NO: 34); 
RSDSLSV (SEQ ID NO: 35); 
HNDSRKN (SEQ ID NO: 36); 
RSDDLTR (SEQ ID NO: 37; and 
RSDHLTQ (SEQ ID NO: 38); and 
		ZFN 12946 which comprises the following ZFPs in the following order:
			RSAALSR (SEQ ID NO: 39); 
RSDDLTR (SEQ ID NO: 37);
RSDHLTT (SEQ ID NO: 40);
DRSALSR (SEQ ID NO: 6); and 
DRSALAR (SEQ ID NO: 41); or 

	RSAALAR (SEQ ID NO: 42); 
RSDDLSK (SEQ ID NO: 3); 
RNDHRKN (SEQ ID NO: 43);
DRSALSR (SEQ ID NO: 6);
DRSALAR (SEQ ID NO: 41); or 
c) ZFN 12934 which comprises the following ZFPs in the following order… …; and 
ZFN 12971 which comprises… …; or 
d) ZFN 12934 and ZFN 12972 which comprises:… …; or 
e) ZFN 12942 and ZFN 25029 which comprises:… …; or 
ii) a pair of transcription activator-like effector nucleases (TALENs) that cleave the PD1 gene, wherein the pair of TALENs have the following TAL-effector domain proteins: 
a) TALEN 101621 which comprises the amino acid sequence [NINNHDNIHDHDNNHDHDHDNINNNIHDNNNIHD?] and TALEN 101618 which comprises the amino acid sequence [NNHDNGHDHDNINNNNHDNINGNNHDNINNNING?];…. …
iii) a pair of ZFNs that cleave the CTLA4 gene, wherein the pair of ZFNs are: 
a) ZFN 20186 which comprises the following ZFPs in the following order:… …and 

b) ZFN 20190 which comprises the following ZFPs in the following order:… …and 
ZFN 20189 which comprises the following ZFPs in the following order:… …,; 
wherein the exogenous sequence encoding the CAR is integrated into the endogenous PD1 or CTLA4 gene, and the CAR is functionally expressed in the T-cell. 

Claims 25 and 26 require clarification paralleling the language of claim 1. Eg. Claim 25 can be written more clearly as ---A pair of zinc finger nucleases (ZFNs) that cleave a human CTLA gene, wherein the pair of ZFNs are: 
a) ZFN 20186 which comprises the following zinc finger proteins (ZFPs) in the following order:… …and 
		ZFN 20185 which comprises the following ZFPs in the following order:… …,; 

Specification
SEQ ID NO: 90 listed in Table 5b (pg 60) is rctccarrcatrcarat but Table 5b says it is an amino acid sequence NI-NN-HD-NI-HD-HD-NN-HD-HDHD-NI-NN-NI-HD-NN-NI-HD. Likewise, SEQ ID NO: 91-100 are nucleotides in the sequence listing but amino acids in Table 5b. Clarification is required. 


Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 1-4, 7-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement has been withdrawn. 
The rejection regarding integrating an exogenous nucleic acid sequence encoding a CAR into any “selected genomic site” while repressing expression of PD1 or CTLA4 has been withdrawn in view of the amendment. 
The rejection regarding inserting an exogenous donor sequence encoding a CAR into a safe harbor AAVS1, CCR5, or albumin gene has been withdrawn because claim 5 has been canceled.  

Written Description
The rejection of claims 1-5, 7-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.
The rejection regarding integrating an exogenous nucleic acid sequence encoding a CAR into any “selected genomic site” while repressing expression of PD1 or CTLA4 has been withdrawn in view of the amendment. 


Indefiniteness
Claims 1-5, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Reference to sequences in Table 5B in the specification in claim 1 (item ii), TALENs that target PD1) makes the claim indefinite. MPEP 2173.05(s) requires the claims be complete in themselves. Since the Tables in the specification are capable of being altered, incorporation by reference to items in those tables makes the metes and bounds of those items unclear. 
Claim 1 is indefinite because while the cell comprises a pair of ZFNs or TALENs that cleave the PD1 gene or a pair of ZFNs that cleave the CTLA4 gene, the concept of ZFNs or TALENs “that cleave” is a functional capability; the claim never clearly sets forth the PD1 or CTLA4 are cleaved. Moreover, the cell of claim 1 has undergone a process in which the PD1 or CTLA4 was cleaved, and the donor sequence is integrated into the PD1 or CTLA4 gene (via homologous recombination). Accordingly, use of the phrase “integrated into the cleaved PD1 or CTLA4 gene” at the end of claim 1 fails to capture the genetic modification because the PD1 or CTLA4 gene is no longer cleaved, per se. Or perhaps applicants are attempting to indicate the PD1 or CTLA4 gene is 
Use of the phrase “the pair of zinc finger nucleases comprising the following zinc finger proteins: 12942 and 1946; 12942 and 12947; 12934 and 12971; 12934 and 12972; or 12942 and 25029, wherein the zinc finger proteins comprise four or six zinc finger domains designated F1 to F4, F1 to F5 or F1 to F6, each domain comprising a recognition helix region ordered as follows:” in claim 1 is unclear. The phrase fails to set forth the structure of the ZFN pairs. All that really matter is the structure and order of the recognition helix domains which can be set forth using the SEQ ID NOs. Use of SBS#s in conjunction with the SEQ ID NOs is acceptable in view of Table 2B; however, use of F1 to F4, F1 to F5, or F1 to F6 is not because it is unclear how the abbreviations alter the structure/function of the ZFNs as a whole or the recognition helix domains therein. 
The structure of the TALEN pairs in claim 1 are unclear because the phrase on pg 3 of the claims fails to set forth the structure of the ZFN pairs using SBS# that could mean anything. All that really matter is the structure and order of the TALE RVDs in Table 5B which can be set forth using the SEQ ID NOs; however, there appears to be a discrepancy between the sequences in Table 5B and SEQ ID NO: 90-100 in the sequence listing. Use of SBS#s would only be acceptable in conjunction with the SEQ ID NOs in view of Table 5B if the sequences were in order and in the claim, but they are not. Moreover, it is unclear how the SBS# listed correlate to the “15 to 17 TALE repeat units, [wherein] each TALE repeat unit compris[es] a repeat variable diresidue (RVD) at positions 12 and 13”. The structure of the TALE repeat units and the RVDs within them 
The structure of the ZFNs that target CTLA4 in claim 1 are unclear for reasons set forth above regarding ZFNs that target PD1. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 6-12 under pre-AIA  35 U.S.C. 102b as being anticipated by Galetto (2013/0315884) was withdrawn because: The provisional applications of Galetto (61/651933 (5-25-12) and 61/696612 (9-4-12)) did not teach inactivating PD1 or CTLA4 as required in claim 1. Therefore, the effective filing date of the concept of targeting PD1 or CTLA4 in Galetto is 5-13-13 (the filing date of 13/892805, now 2013/0315884). Applicants’ effective filing date for the concept of inactivating PD1 or CTLA4 is 10-10-12, the filing date of provisional application 61/712028. Accordingly, the effective filing date for the concept of specifically targeting PD1 or CTLA4 in Galetto (5-13-13) is after applicants’ effective filing date (10-10-12), ergo Galetto cannot be used to address specifically targeting PD1 or CTLA4.
The rejection of claims 1, 2, 4, 6-12 under pre-AIA  35 U.S.C. 102b as being anticipated by Yang (2007/0116690) was withdrawn because claim 1 as amended requires “a genetic modification to a” PD1 or CTLA4 gene, because Yang is limited to using iRNA to suppress CTLA4 gene expression (paragraph 131-132), and because iRNA is not a genetic modification because it does not modify the genetic make-up of 

Claim Rejections - 35 USC § 103
The rejection Claims 1, 3, 4, 5, 7, 8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cost (2013/0122591) in view of Wood (2011/0033884), Weber (Seminars in Oncology, Oct. 2010, Vol. 37, No. 5, pg 430-439), and Turtle (Curr. Opin. Immunol., 2012, Available online July 18, 2012, Vol. 24, pg 633-639). 
Cost taught isolated T-cells with a disruption in an endogenous gene made by TALEN pairs and an exogenous donor sequence encoding a CAR inserted into the disruption (col. 5, lines 45-48 “insertion of a chimeric antigen receptor (CAR) or insertion of one or more T cell receptor gene(s) into a T-cell ex vivo”; claims 6, 8, 13, 25). Cost did not teach the gene was the human PD1 gene. 
However, it was well known to target the human PD1 gene for genetic modification in mammalian cells, specifically for insertions of exogenous sequences as described by Wood (pg 22, para 204, last 10 lines “homologous recombinant animal”; pg 23, para 206, creating a homologous recombinant animal to “functionally disrupt” the PD1 gene; para 206 “The B7-4 or PD-1 gene can be a human gene (e.g., the SEQ ID NO:1, 3, 10, or 11)”). Disrupting the human PD1 gene of SEQ ID NO: 1, 3, 10, 11 is equivalent to the genetic modification of the PD1 gene in claim 1 because it has the same structure, i.e. the structure of the insertion in the human PD1 gene described by Wood has the same structure as an insertion in the PD1 gene made by TALENs that 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a T-cell with an inactivated gene inserted with an exogenous sequence encoding a CAR as described by Cost wherein the gene was PD1 as described by Wood. Those of ordinary skill in the art at the time of filing would have been motivated to replace the genes suggested by Cost with the PD1 gene described by Wood because Weber taught PD1 was a checkpoint protein, and that PD1 inactivation would be therapeutically effective in cancer patients (abstract). Those of ordinary skill in the art at the time of filing would have been motivated to combine the T-cells transfected with vectors encoding CARs containing scFv with inhibiting PD1 checkpoint because Turtle suggests combining T-cells transfected with vectors encoding CAR while inhibiting CTLA4 or PD1 checkpoints (last paragraph).
Response to arguments
Applicants argue none of the references teach the specific nucleases claimed. Applicants’ argument is not persuasive because the claim is a product-by-process and the product described by the combined teachings of Cost, Wood, Weber and Turtle has the same structure as T-cells made using nucleases. 

The rejection of claims 1, 3, 4, 5, 7, 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galetto (2013/0315884 (published 11-28-13; filed 5-13-13) in view of Wood (2011/0033884), Weber (Seminars in Oncology, Oct. 2010, Vol. 37, No. 5, pg 

Double Patenting
Claims 1-5, 7-12 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9597357. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to T-cells with an exogenous sequence encoding a CAR made using nucleases that target the endogenous PD1 or CTLA4 genes. The claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Claim 1 in the instant application is shown above, and claim 1 in ‘357 is drawn to:
“A genetically modified T-cell that expresses a chimeric antigen receptor (CAR), wherein an exogenous sequence encoding a CAR is integrated into the genome of the T-cell using one or more zinc finger nucleases, and further wherein expression of at least one endogenous immunological checkpoint gene is repressed by genetically modifying the immunological checkpoint gene in the T-cell, wherein the immunological checkpoint gene is a programmed death receptor PDCD1 (PD1) or a CTLA-4 gene, wherein the genetic modification is to a sequence as shown in any SEQ ID NO:21-33 and 116-120”; 
Essentially, both claims are drawn to the same human T-cell with a sequence encoding a CAR integrated into an endogenous CTLA4 or PD1 gene using ZFNs or TALENs. One set of claims uses language to describe the target region (‘357) and the 
Failure to file a Terminal Disclaimer would improperly extend the “right to exclude” already granted in ‘357.
There is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Response to arguments
Applicants previously agreed to file a Terminal Disclaimer upon indication of allowable subject matter. 
Now applicants argue the specification cannot be relied upon for determining obviousness. Applicants’ argument is not persuasive because the species of targeting sequences in claim 1 of ‘357 can still be claimed in the instant application and because 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632                                                                                                                                                                                 	
	
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635    


/GARY JONES/Director, Technology Center 1600